Citation Nr: 1012538	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  04-21 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
Osgood-Schlatter disease of the left leg, currently 
evaluated as noncompensably disabling.

2.  Entitlement to an initial increased evaluation for 
Osgood-Schlatter disease of the right leg, currently 
evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefits 
sought on appeal.

In December 2004, the Veteran testified at a personal 
hearing before the Undersigned Veterans Law Judge.  A copy 
of the transcript is of record.

The Board remanded the claim in December 2005 to the RO for 
further evidentiary and procedural development.

In December 2006, the Board issued a decision denying a 
compensable disability evaluation for the Veteran's left 
iliotibial band partial tear, Osgood-Schlatter disease of 
the left leg, Osgood-Schlatter disease of the right leg, and 
psuedofolliculitis barbae.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) and in 
an August 2009 Memorandum Decision, affirmed the Board's 
decision regarding the issues of an increased disability 
rating for the Veteran's left iliotibial band partial tear, 
and psuedofolliculitis barbae.  The Court 'set aside' the 
Board's decision on the issues of Osgood-Schlatter disease 
of the left and right leg, and remanded the issue of 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities for further 
adjudication consistent with the Court's decision.

In regard to a separate 10 percent disability evaluation 
based on multiple, noncompensable service connected 
disabilities, where a Veteran has two or more separate 
permanent service-connected disabilities of such character 
as clearly to interfere with normal employability, even 
though none of the disabilities may be of compensable degree 
under the rating schedule, a 10 percent evaluation may be 
assigned, but not in combination with any other rating. 38 
C.F.R. § 3.324.  

The provisions of 38 C.F.R. § 3.324 are predicated on the 
existence solely of non-compensable service-connected 
disabilities. As such, once a compensable evaluation for any 
service-connected disability has been awarded, the 
applicability of 38 C.F.R. § 3.324 is rendered moot. See 
Butts v. Brown, 5 Vet. App. 532, 541 (1993).  

Based on the Board's decision below, and the grant of 
compensable ratings for the Veteran's Osgood-Schlatter 
disease of the left leg and Osgood-Schlatter disease of the 
right leg, the issue of a 10 percent disability evaluation 
based on multiple, noncompensable service connected 
disabilities is now moot and will not be addressed by the 
Board.


FINDINGS OF FACT

1.  The Veteran's Osgood-Schlatter disease of the left leg 
is manifested by subjective complaints of pain and 
limitation of function.

2.  The Veteran's Osgood-Schlatter disease of the right leg 
is manifested by subjective complaints of pain and 
limitation of function.


CONCLUSIONS OF LAW

1.   The criteria for an initial rating of 10 percent, and 
no more, for Osgood-Schlatter disease of the left leg are 
met. 38 U.S.C.A. § 1155, 5102, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2009).

2.  The criteria for an initial rating of 10 percent, and no 
more, for Osgood-Schlatter disease of the right leg are met. 
38 U.S.C.A. § 1155, 5102, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The appeal arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of 
the VCAA, the Veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  No claims of prejudice have been 
made in this case.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a Veteran obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service 
records and records of post service treatment.  
Additionally, the Veteran was afforded VA examinations in 
response to his claims.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.

Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.1. After careful consideration of 
the evidence, any reasonable doubt remaining will be 
resolved in favor of the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, see 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where 
service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). However, where 
the Veteran is appealing the initial assignment of a 
disability rating, as in this case, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the evaluation to the present 
time. Fenderson v. West, 12 Vet. App. 119 (1999). A Veteran 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made. Hart v. Mansfield, 21 Vet. App 505 (2007). 
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity. 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the Veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also 
contemplate inquiry into whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations.

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher 
rating based on functional loss due to pain on use or due to 
flare-ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 
9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless 
the conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Background

In August 2003, the Veteran was afforded a VA examination 
and reported he had Osgood-Schlatter disease in both knees.  
The examiner noted there were hypertrophic anterior tibial 
tuberosities, approximately 1x1 centimeter at the base by 
approximately .75 centimeters deep, bilaterally, which were 
slightly tender to palpation. X-ray studies indicated a mild 
form of Osgood-Schlatter disease.
The Veteran reported there was no tenderness with passive 
range of motion.  The knees were tender after long marches 
with a "full ruck" (50 to 70 pounds), however day-to-day 
activities, to include running or walking did not bother 
him.  The examiner noted that when the Veteran was not 
carrying a heavy ruck, he had no physical impairment.  

June 2004 VA medical records indicated the Veteran 
complained of on-going bilateral knee pain.  X-rays studies 
indicated unfused apophyses of the tibial tubercles 
bilaterally, which was a normal variant; and no significant 
osseous, articular, or soft tissue abnormalities.  

In December 2004, the Veteran testified before the Board 
regarding his leg pain.  He stated that he worked at a 
manufacturing company and was standing most of the day.  The 
Veteran reported that he had leg pain and in the past year 
had missed two days of work due to his knees.
                    
In July 2006, the Veteran was afforded a VA examination.  
The Veteran reported pain, weakness, stiffness, swelling, 
redness, instability, and locking.  He stated he took 
ibuprofen, but it was of no help.  He reported he was 
prescribed physical therapy, however, he did not attend the 
sessions.  He reported daily knee pain that worsened with 
running.  He reported that activities caused flare-ups, and 
with flare-ups, he was unable to ambulate.  He reported 
wearing knee braces on occasion, but had no dislocation or 
subluxation of the knees.  The Veteran reported that he 
worked as a machinist, which involved some walking and 
moving, and at times it affected his work.  

Upon physical examination, there was no effusion, erythema, 
swelling, or medial or lateral joint line tenderness.  The 
Veteran was stable to anterior drawer, Lachman's, and varus 
and valgus stress at 0 and 30 degrees.  His range of motion 
was very good, from 0-140 degrees.  With repetitive range of 
motion, he had minor pain at the patellar tendon insertion.  
There was no weakness, fatigue, incoordination, or change in 
degrees of range of motion with repetition.  He stated he 
had no pain during the examination, however today was a 
"good day."  He had a normal medial and lateral patellar 
glide.  On the right knee, he had minimal tenderness on 
palpation of his tibial tubercle, where he had an unfused 
apophysis.  He had no signs of muscle atrophy and no signs 
of skin disuse.  On the left knee, he had minimal tenderness 
at his tibial tubercle on the left side, and over the 
fibular head.  

The motor and sensory examination for the bilateral lower 
extremities was intact.  Motor strength, quad strength, and 
hamstring strength was all 5/5.  He was unable to flex his 
knee when his knee was extended.  X-ray studies indicated 
that he had no arthritis in the knees in the patellofemoral 
or medialateral compartments.  He had a small, unfused 
apophysis of his tibial tubercle on both knees.  

The examiner diagnosed the Veteran with bilateral Osgood-
Schlatter disease, equal in symptoms.  The examiner stated 
that the Veteran had full range of motion, minor pain, no 
weakness, no fatigue, no incoordination or any change in 
degrees of range of motion with repetition. His knees were 
extremely stable.  In terms of functional limitation, the 
examiner stated there was "not much" functional limitation 
of the knees.  

The examiner stated he did not find the Veteran to be 
severely disabled from this conditions, nor did it severely 
limited his ability to work.  The examiner stated he did not 
see any observable pain with repetitive range of motion or 
any motion of his knees.  The Veteran subjectively reported 
pain.  There was nothing on the examination to show that he 
had disuse or any major functional impairment due to pain 
attributed to the service-connected disabilities.

Analysis

The Veteran contends that his Osgood-Schlatter disease of 
the left leg and Osgood-Schlatter of the right leg is more 
severely disabling than is reflected by the currently 
assigned noncompensable disability rating.  Based on a 
review of the evidence of record, the Board will grant a 10 
percent disability evaluation for each leg.

The Veteran's Osgood-Schlatter disease of the left and right 
legs was initially assigned a noncompensable disability 
rating for each leg under Diagnostic Code 5262. 38 C.F.R. 
§4.71a.

The Board initially notes that Diagnostic Code 5010 
addresses the issue of arthritis due to trauma, 
substantiated by x-ray findings, which is to be rated as 
degenerative arthritis under Diagnostic Code 5003. See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2009).  The Veteran 
has not been diagnosed with any form of arthritis and 
therefore, Diagnostic Codes 5010/5003 are not for 
application in this matter.

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service-
connected knee disorders, including Diagnostic Code 5256 
(ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions." 38 C.F.R. § 4.6 (2009).

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II 
(2009).

Diagnostic Code 5262 assigns a 10 percent rating for 
malunion of the tibia and fibula with a slight knee or ankle 
disability. A 20 percent rating is assigned for malunion of 
the tibia and fibula with a moderate knee or ankle 
disability. A 30 percent rating is assigned for malunion of 
the tibia and fibula with a marked knee or ankle disability. 
A 40 percent rating is assigned for nonunion of the tibia 
and fibula with loose motion, requiring a brace.

In this case, the Board find that a 10 percent disability 
rating, and no more, for the right leg and a 10 percent 
disability rating for the left leg, and no more, is 
warranted. The July 2006 VA examiner diagnosed the Veteran 
with bilateral Osgood-Schlatter disease.  The Veteran had 
minimal tenderness at his tibial tubercle and over the 
fibular head.  He had minimal tenderness on palpation of his 
tibial tubercle, where he had an unfused apophysis of the 
right knee.  In terms of functional limitation, the examiner 
stated there was "not much" functional limitation of the 
knees.  The examiner stated that the Veteran had full range 
of motion, minor pain, no weakness, no fatigue, no 
incoordination nor change in degrees of range of motion with 
repetition.  

In light of the examiner's comments of tenderness on 
palpation of the knees, slight functional limitation, and 
the Veteran's statements, the Board finds that the 
assignment of a 10 percent disability rating for each leg is 
warranted.  

A higher disability evaluation under Diagnostic Code 5262 is 
not warranted in this matter as there is no evidence of 
malunion of the tibia and fibula with a moderate or marked 
disability of the knees.

The Board has, however, considered alternative avenues 
through which the Veteran may obtain an increased disability 
rating. With regards to Diagnostic Codes 5260 and 5261, the 
Veteran's disability must exhibit a limitation of flexion to 
60 degrees or a limitation of extension to 5 degrees to 
receive a rating under these codes. No such limitations were 
reported at any of the aforementioned VA examinations or in 
any recent VA treatment record. As such, an increased rating 
cannot be awarded under Diagnostic Codes 5260 or 5261.

Diagnostic Code 5257 addresses the issue of impairment of 
the knee in the form of recurrent subluxation or lateral 
instability. The Board notes that there is no medical 
evidence of record indicating any recurrent subluxation or 
lateral instability of the Veteran's knees.

The remaining applicable diagnostic codes relating to knee 
disabilities include Diagnostic Code 5256 (ankylosis of the 
knee), Diagnostic Code 5258 (dislocated semilunar 
cartilage), Diagnostic Code 5259 (removal of semilunar 
cartilage), and Diagnostic Code 5263 (for genu recurvatum). 
However, as there is no evidence of record showing that the 
Veteran has ankylosis of the knees, dislocated or removed 
semilunar cartilage, or genu recurvatum, these diagnostic 
codes are not applicable.

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is 
no evidence that pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness beyond that 
already noted and considered above. Johnson v. Brown, 9 Vet. 
App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 
While the Board acknowledges the Veteran's complaints of 
pain, it is noted that the 10 percent rating for each leg 
best represents the level of current disability. Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).


Extra-Schedular

The Board has considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration. 

The record reflects that the Veteran has not required 
frequent hospitalizations for his service-connected 
disabilities and that the manifestations of the disabilities 
are not in excess of those contemplated by the schedular 
criteria. In sum, there is no indication in the record that 
the average industrial impairment from the disabilities 
would be in excess of that contemplated by the assigned 
evaluation. 

Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order. See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).


Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009). 

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case, TDIU consideration is not warranted as there 
is no evidence or contention that the Veteran is 
unemployable.  The Veteran reports that he is currently 
employed as a full-time machinist.  Hence, TDIU would not be 
for consideration.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 
(1999).


ORDER

Entitlement to an initial evaluation of 10 percent for 
Osgood-Schlatter disease of the left leg is granted.

Entitlement to an initial evaluation of 10 percent for 
Osgood-Schlatter disease of the right leg is granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


